DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the attached Interview Summary (PTO-413), with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-19, the prior art does not disclose or reasonably suggest a composition for preparing an electro-optic material, the composition comprising 5a first polyimide having a high molecular weight, and a second polyimide having a lower molecular weight that includes a structural unit comprising a chromophore functional group in the side chain.
Re. Claim 20, the prior art does not disclose or reasonably suggest a method of preparing an electro-optic material comprising preparing a first polyimide with a weight average molecular weight of greater than or equal to about 100,000 g/mol, 15preparing a second polyimide having a weight average molecular weight of less than or equal to about 50,000 g/mol and including a structural unit including a chromophore functional group in the side chain, preparing a mixture by mixing the first polyimide and the second polyimide, and 20curing the mixture.
The most applicable prior art, see both the attached PTO-892 and the IDS filed 6/22/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        10/18/21